Citation Nr: 0703225	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran perfected a timely appeal on 
this claim in May 2004 and requested an RO hearing.  This 
hearing was held in August 2004.


                                                        
REMAND

The veteran contends, in essence, that she has PTSD as the 
result of ongoing abuse from her ex-husband during service, 
to include physical and sexual assaults and more generally 
intimidating or threatening behavior.

In reviewing the record, the Board finds that further 
development is warranted, to including obtaining an opinion 
that addresses the veteran's claim of PTSD based upon in-
service abuse by her ex-husband.  The relevant evidence is 
summarized below.

                                                  Factual 
Background

The veteran's service medical records, to include enlistment 
and separation examinations, are negative for any findings 
relating to a psychiatric disorder.

A review of the veteran's service personnel records indicates 
that she was assigned to the U.S. Naval Hospital in San 
Diego, California, from December 1961 to January 1963.  Her 
enlisted performance record showed that her performance 
scores did not change significantly on repeated evaluations 
during active service.

A review of the veteran's post-service VA medical records 
indicates that she received outpatient mental health 
treatment from 1999 to 2004.  In November 1999, she 
complained of decreased energy which impaired her activity.  
She reported a history of depression and that she was "not 
doing well."  She also reported that her husband had been 
physically abusive to her.  Mental status examination of the 
veteran showed a normal gait, good speech, poor energy, a 
frequently depressed mood, no nightmares, "ok" sleep, a 
euthymic to tearful affect, a tangential and obsessional 
thought process, no auditory hallucinations, no suicidal 
ideation, occasional flashbacks, questionable 
"obsessionality," and limited judgment and insight.  The 
veteran's Global Assessment of Functioning (GAF) score was 
40, indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The impressions included recurrent major depression, 
rule-out obsessive compulsive disorder (OCD), and 
questionable PTSD.  These impressions were unchanged 
following outpatient treatment in January and March 2000, at 
which time the veteran reported that her husband had been 
physical abusive towards her.

On VA outpatient treatment in May 2000, the veteran's GAF 
score had improved to 65, indicating some mild symptoms or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The examiner's 
impressions were unchanged from November 1999.

On VA outpatient treatment in June 2000, the veteran 
complained, "I still have these knots.  They're driving me 
crazy."  The VA examiner stated that the veteran continued 
to focus to an unusual degree on her complaints of "knots," 
fatigue, and malaise.  Objective examination showed that the 
veteran was hyperverbal, difficult to interrupt, tangential, 
and hypomanic.  The assessment included depression.

The veteran complained of "lumps" in her abdomen on VA 
outpatient mental health treatment in August 2000.  The 
veteran's GAF score was 50, indicating serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  Mental status examination of the veteran and 
the examiner's impressions were unchanged from November 1999. 

The veteran was treated at a VA emergency room in September 
2000 for complaints of "knots in her abdomen that 'the 
doctors tell me are in my head.'"  The VA examiner stated 
that the veteran's complaint of "knots" seemed more somatic 
than delusional, since the veteran was able to accept that 
this complaint might not be something that was dangerous.  No 
other delusional or psychotic symptoms were present.  Mental 
status examination of the veteran showed a non-restricted 
affect, a mood that was "not depressed," fluent speech, 
linear thought processes, no suicidal or homicidal ideation, 
and insight and judgment that were not severely impaired.  
The VA examiner also stated that the veteran did not appear 
depressed or psychotic.  The assessment was a long history of 
depression going back to childhood.

After her emergency room visit, on VA mental health 
outpatient treatment in September 2000, the veteran stated 
that she was pain free.  The VA examiner stated that the 
veteran's report of "knots" in her abdomen was a long-
standing complaint and was "suspected to be delusional or 
somatization as no objective findings have been observed."  
Mental status examination of the veteran showed that she was 
alert and oriented with speech that was not as pressured as 
the last visit.  The assessment included depression which had 
improved.

On VA outpatient treatment in October 2000, mental status 
examination of the veteran showed that she was alert & 
oriented times 4 with rapid, fluent speech, a dysphoric 
effect, rambling thoughts, and no delusions, paranoia, or 
suicidal or homicidal ideation.  The veteran's GAF score was 
65.  The assessment was recurrent major depression and a 
somatic type delusional disease versus a somatization 
disease.

The veteran complained of feeling tired and ruminated about 
"abdominal tumors" on VA outpatient mental health treatment 
in November 2000.  Her sleep was poor and her appetite had 
increased.  She also had been depressed "for some time."  
She stated that she had divorced an abusive husband after 91/2 
years of marriage.  Mental status examination of the veteran 
showed that she was alert and oriented times 4 with fluent 
and rapid but not pressured speech, an anxious and dysphoric 
affect, a depressed mood, no psychomotor agitation or 
retardation, good eye contact, logical but disorganized 
thoughts, no paranoia or grandiosity, no auditory or visual 
hallucinations, no suicidal or homicidal ideation, and intact 
judgment.  The diagnoses included recurrent major depression, 
with a question of whether this had psychotic features, and a 
somatoform disorder, not otherwise specific.

VA mental status examination of the veteran in December 2000 
showed rapid fluent speech, a dysphoric affect, rambling, 
tangential, and somewhat disorganized thoughts, no delusions 
or paranoia, and no suicidal or homicidal ideation.  The 
examiner's assessment included recurrent major depressive 
disorder, a somatoform disorder, not otherwise specific, and 
an anxiety disorder, not otherwise specific.

The veteran complained of problems sleeping but stated that 
her depression was somewhat better on VA outpatient treatment 
in February 2001.  Mental status examination of the veteran 
showed fluent speech, a mildly dysphoric affect, no 
psychomotor agitation or retardation, more organized 
thoughts, less hesitation, restricted insight, intact 
judgment, and no paranoia, auditory or visual hallucinations, 
or suicidal or homicidal ideation.  The veteran's GAF score 
was 58, indicating moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  The 
assessment was depression, not otherwise specific, and a 
somatoform disorder, not otherwise specific.

On VA outpatient treatment in April 2001, the veteran 
complained that her energy "has been really low" but her 
anxiety was "a little better, but still bothersome."  Her 
depression also was better.  Her sleep was poor and she was 
tired during the daytime.  Mental status examination of the 
veteran showed that she was alert and oriented times 4 with 
fluent speech at a normal rate, a "more cheerful" affect, a 
"better" mood, no psychomotor agitation or retardation, 
organized thoughts, and no auditory or visual hallucinations 
or suicidal or homicidal ideation.  The diagnosis was 
recurrent moderate major depression which had shown "some 
improvement."  This diagnosis was changed following VA 
outpatient treatment in July 2001 to a somatoform disorder, 
not otherwise specific, and recurrent mild major depression.  
The VA examiner stated in July 2001 that the veteran had 
shown moderate improvement in her mood and obsessions.

Mental status examination of the veteran in August 2001 
showed fluent, somewhat rapid speech, a mildly anxious 
affect, no psychomotor agitation or retardation, no paranoia, 
and no suicidal ideation.  The veteran's GAF score was 55, 
indicating moderate symptoms.  The diagnoses were depression 
and a somatoform disorder, not otherwise specific.

A VA mental health treatment plan dated in May 2002 noted 
that the veteran had been diagnosed with depression and 
anxiety.  Her GAF score was 48, indicating serious symptoms.  
On VA outpatient treatment that same month, the veteran 
reported that her mood was "pretty good."  Mental status 
examination of the veteran showed fluent speech, a euthymic 
mood, mild psychomotor restlessness, and linear and logical 
thoughts.  The veteran's GAF score was 58.  The diagnoses 
were recurrent major depressive disorder, in partial 
remission, and a somatoform disorder, not otherwise specific.

The veteran denied any significant depression on VA 
outpatient treatment in July 2002.  Mental status examination 
of the veteran showed a mildly dysphoric affect, no 
psychomotor slowing, and no suicidal or homicidal ideation.  
The diagnoses were atypical depressive disorder and a 
somatoform disorder, not otherwise specific.

The veteran complained that she continued to feel more tired 
than usual on VA outpatient treatment in September 2002.  
Mental status examination of the veteran showed that she was 
alert and oriented times 4 with fluent speech, an anxious 
affect, improved mood, liner and organized thoughts, no 
delusions, no hallucinations, and no suicidal or homicidal 
ideation.  The veteran's GAF score was 58.  The diagnoses 
were depression, not otherwise specific, and a somatoform 
disorder, not otherwise specific.

On VA mental health assessment on December 13, 2002, the 
veteran stated that she was "okay."  She denied any 
nightmares but reported that she recently had had a flashback 
that had convinced her to go back to therapy.  Her sleep was 
"okay."  She reported a history that included a "terrible 
marriage."  She was divorced and stated that she had been 
physically abused by her ex-husband whom she divorced in 1972 
after 91/2 years of marriage.  Mental status examination of the 
veteran showed clear, spontaneous, and slightly increased 
speech, a euthymic mood, mild anxiety, a slightly restricted 
affect, coherent, slightly circumstantial speech, no auditory 
hallucinations or homicidal ideation, and good insight and 
judgment.  The VA examiner stated that the veteran had OCD 
symptoms which were "concerning" although they did not meet 
the criteria for a diagnosis.  The examiner also stated that 
the veteran's depression was "much improved" on medication.  
The veteran's somatization was minimal.  The veteran also did 
not meet the criteria for any depressive syndrome, although 
the VA examiner suspected that the veteran's depression was 
dysthymic in nature and connected to trauma, although it was 
also noted that it was remitting with improved coping skills 
and effective medications.  The diagnoses included PTSD, 
somatoform disorder with depression, probable dysthymia, and 
rule-out mild OCD (obsessive compulsive disorder).

On VA mental health assessment on December 20, 2002, the 
veteran reported experiencing mental, physical, and sexual 
abuse and rape by her husband which began during active 
service.  She denied any current suicidal or homicidal 
ideation.  She no longer had any contact with her ex-husband.  
She reported that, while she was married, her husband 
physically forced her to have sex.  She reported recurrent 
and intrusive recollections of in-service trauma, avoidance, 
sleep difficulty, irritability, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  Mental 
status examination of the veteran showed that she was 
morbidly obese with body odor, somewhat disheveled, normal 
speech, a sad and anxious mood, a moderately restricted 
affect, difficulty focusing on questions and limiting her 
answers, self-deprecating thought content, no evidence of 
hallucinations or delusions, and fair judgment and insight.  
The veteran's GAF score was 54, indicating moderate symptoms.  
The diagnoses included PTSD and major depressive disorder.

Following psychological testing on VA outpatient mental 
health treatment in January 2003, the veteran reported that 
she was aware that her ex-husband had raped her.  The 
examiner's assessment was "sub-threshold PTSD due to abuse 
by husband in military" and rule out OCD-hoarding.

On VA outpatient treatment in February 2003, the veteran 
complained of sleep difficulties.  She also stated that she 
had been raped but that her nightmares and intrusive thoughts 
had subsided after her report of rape had been "validated."  
Mental status examination of the veteran showed clear and 
spontaneous speech, a euthymic mood, a mildly restricted 
affect, and coherent, goal-directed thought processes.  The 
VA examiner stated that the veteran "had modest improvement 
in mood" and her somatization had decreased.  The examiner 
also stated that the veteran's depression was in remission.  
The diagnoses were an undifferentiated somatoform disorder, 
depression, and PTSD.

The veteran complained of having vivid dreams of sexual abuse 
on VA outpatient therapy in April 2003.  Her sleep was 
"okay."  Mental status examination of the veteran showed 
clear, fast, and spontaneous speech, a euthymic mood, a full 
affect, coherent and circumstantial thought processes, no 
auditory hallucinations, homicidal or suicidal ideation, and 
good insight and judgment.  The veteran's GAF score was 64.  
The VA examiner stated that the veteran "is doing better and 
has responded well to medications."  It was difficult for 
the veteran to deal with her reported PTSD.  Her depressive 
symptoms were in remission but she still had trauma symptoms.  
The diagnoses were PTSD and depression.

On VA outpatient therapy in July 2003, the veteran complained 
that she was depressed.  She was only bathing once a week and 
had episodes of depression tied to her medical symptoms.  
Mental status examination of the veteran showed fair 
grooming, halting speech, a mild to moderately depressed 
mood, a restricted affect, coherent, slightly circumstantial 
thoughts, no suicidal ideation, delusions, hallucinations, or 
violence, and generally good insight and judgment.  The VA 
examiner stated that the veteran's worsening mood was 
directly related to medical problems and her increasingly 
limited ability to function.  The examiner did not see 
increased depressive symptoms apart from the veteran's 
general medical condition.  The assessment included 
depression and PTSD.

In a July 2003 statement, the veteran described her claimed 
in-service stressor.  She reported that she had been 
stationed at the U.S. Naval Hospital in San Diego, 
California, between December 1961 and January 1963.  She met 
her husband at this facility around March 1962.  "He became 
very controlling and possessive.  He systematically 
intimidated me with physical and psychological threats.  He 
threatened me with physical harm.  He had a gun and 
threatened me with it.  He spent as much time as possible 
with me often following me and sneaking up on me.  I was 
intimidated into having sex in inappropriate places and 
against my will."  She stated that she "rarely slept" and 
developed problems with low-self esteem as a result of this 
stressful experience.  She also stated that she was 
transferred to a different hospital unit from her husband's 
hospital unit "in an attempt to separate us."  She stated 
further that she began having "frightening dreams" in 2002 
and became obsessed with thinking about them.  Her personal 
hygiene had worsened since 2002 and she had become more 
socially withdrawn.  

The veteran complained that she was "having bad dreams" and 
daytime sleepiness on VA outpatient therapy in September 
2003.  Her dreams were more frequent and caused her to wake 
up feeling dissociated.  She had fewer obsessions during the 
day.  Mental status examination of the veteran showed reduced 
motor skills, labored speech, mild depression, a slightly 
restricted affect, coherent, goal-directed thoughts, no 
suicidal or homicidal ideation, no auditory hallucinations, 
increased nightmares, and fair insight and judgment.  The VA 
examiner stated that the veteran was less depressed "and 
what anxiety and depression there is related directly to 
medical problems like fatigue and probable daytime 
sleepiness."  The impressions included PTSD.

On VA outpatient therapy in January 2004, the veteran 
complained that she always felt tired.  She denied much 
depression and appeared more alert.  She also denied any 
suicidal ideation.  She reported sleeping during the day and 
staying up until 4 a.m.  The diagnoses were unchanged from 
April 2003.

On VA outpatient therapy in May 2004, the veteran reported 
that she had been in an abusive relationship with her ex-
husband.  She was "tearful" when she talked about this 
experience and stated that, although she wanted to appeal the 
denial of her PTSD claim, it was hard for her to talk about 
her reported in-service trauma "because it brings everything 
back to her."  She reported ongoing nightmares and 
flashbacks.  She also reported less depression "though she 
has some bad days when everything seems to be wrong or go 
wrong."  Her insight and judgment were fair.  The diagnoses 
were PTSD and depression.

In an August 2004 statement, the veteran notified VA that she 
was unable to get statements from a witness that I was in the 
service with "because I don't remember anyone's name and 
have not kept in touch with anyone".  She also stated that 
"I had not told anyone about this until I started having 
flashbacks and bad dreams in the fall of 2002."  The veteran 
further reported that she "continued to have bad dreams and 
occasionally flashbacks.  I don't develop close friendships 
or relationships with men.  I live alone and don't have 
people in my home."  She added that she was afraid of 
people.  In a statement on her VA Form 9 filed in August 
2004, the veteran reported that her husband's abuse had begun 
in 1962 prior to their marriage.

The veteran testified at her August 2004 RO hearing that she 
had been stalked, intimidated, and threatened by her husband 
whom she met while on active service.  She reported that he 
had forced her to have sex in appropriate places.  She stated 
that she had been reassigned as a result of her husband's 
activities.  She testified that she had been intimidated by 
her husband in to marrying him and was married to him for 91/2 
years.  Finally, she testified that she didn't discuss her 
in-service personal trauma with anyone she knew during 
service.

In December 2004, the veteran's representative submitted a 
lay statement from J.M.T., the veteran's in-service roommate, 
in which she described the veteran as very talkative prior to 
meeting her husband during active service.  After meeting her 
husband, the veteran's relationship with J.M.T. "was 
strained."  The veteran became withdrawn and moved out of 
her room with J.M.T.  J.M.T. stated that the veteran "went 
from a happy, contented Hospital Corps WAVE to a sad looking 
person who wouldn't talk to me."  

                               Personal Assault Law and 
Regulations 

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

Following a review of the record and with consideration of 
the law and regulations that apply to claims for service 
connection for psychiatric disorders based upon assertions of 
in-service physical or sexual assault, the Board finds that 
the veteran must be afforded psychiatric and psychological 
examination for the purpose of obtaining an opinion as to 
whether she has a psychiatric disorder, to include PTSD due 
to any incident of service, to include the allegation of 
abuse by her ex-husband during that time.  Id.; 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, the case is remanded for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2006).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The veteran must be afforded VA 
psychiatric and psychological 
examinations for the purpose of 
determining the nature and etiology of 
any psychiatric disorder that is 
currently present, to include PTSD. 

The claims file and a copy of this remand 
must be made available to both examiners 
for review prior to their evaluations.  
Following a review of the relevant 
evidence in the claims file, obtaining a 
history from the veteran, the mental 
status and psychological examinations, 
and any other tests that are deemed 
necessary, the psychiatrist and 
psychologist are requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that the 
veteran has a current psychiatric 
disorder, to include PTSD, that began 
during service or as the result of some 
incident of active duty, to include 
alleged physical and sexual assault.  

The psychiatrist and psychologist are 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs against 
the claim.    

The examiners are also requested to 
provide a rationale for any opinion 
expressed.  The psychiatrist and 
psychologist are advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
record, with consideration of all 
evidence added to the record subsequent 
to the last SSOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide the 
veteran an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

